Citation Nr: 0520889	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  03-31 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's mother, and Appellant's spouse


ATTORNEY FOR THE BOARD

G. Zills, Counsel

INTRODUCTION

The veteran served on active duty in the Army from January 
1978 to July 1984, and from December 1990 to July 1991.

This case comes before the Board of Veterans' Appeals (Board) 
from a February 2002 RO decision which denied service 
connection for PTSD.  In February 2005, the veteran testified 
at a Travel Board hearing before the undersigned member of 
the Board.  

Upon consideration of the record, the Board finds that there 
is a further VA duty to assist the veteran in developing 
evidence pertinent to his claim for service connection for 
PTSD.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Thus, the 
appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

Additionally, upon review of the claims file, the Board notes 
that there are three pending issues awaiting initial 
adjudication by the RO.  These issues include service 
connection for fatigue, memory loss, and a hand rash, all 
claimed as due to undiagnosed illness as a result of the 
veteran's Persian Gulf War service.  These issues are still 
pending before the RO, and are hereby referred to the RO for 
initial adjudication.


REMAND

The veteran seeks service connection for PTSD.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).  If it 
is not shown that a veteran engaged in combat, his assertions 
of service stressors are not sufficient to establish their 
occurrence.  Rather, his alleged service stressors must be 
established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. 
App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran 
v. Brown , 6 Vet. App. 283 (1994).

The Board notes that the veteran was given a VA examination 
in May 2004 which diagnosed PTSD.  Private and VA outpatient 
treatment records also contain diagnoses of PTSD.  However, 
even with a valid diagnosis of PTSD, service connection also 
requires satisfactory proof of a service stressor.

In statements made at his hearing and in documents submitted 
to the Board, the veteran has asserted that he was exposed to 
several stressor events during his Persian Gulf War service.  
He asserts that he saw many dead and mutilated bodies and 
destroyed vehicles while he was performing duties in Kuwait.  
He also asserts that he was exposed to missile attacks on 
many occasions, and a vehicle he was in wobbled and swayed 
from side to side from the impact of a missile attack.  He 
said he was continually in fear of gas attacks and missile 
attacks, and also saw someone in his unit get run over by a 
truck.  The Board notes that the RO has not made an attempt 
to verify the occurrence of these claimed stressors through 
the veteran's service department or through the U.S. Armed 
Services Center for Unit Records Research (CURR).  Such 
should be accomplished prior to further adjudication of the 
claim.  Before attempting such verification, the RO should 
give the veteran an opportunity to provide any additional 
details needed to assist in obtaining verification of the 
claimed stressors.

Furthermore, at his hearing before the Board and in 
documentation submitted in July 2002 and July 2003, the 
veteran has identified pertinent medical treatment received 
from various medical providers and medical facilities 
regarding his PTSD.  Review of the claims file indicates that 
not all of the identified records appear to have been 
associated with the claims file.  These include records from 
Drs. Beavers, Read, Sutton, Curtis, and Clone, and from 
Optimal Healthcare Medical Clinic in Los Angeles, California, 
Charter Behavioral Health Systems in Long Beach, California, 
Torrance Memorial Medical Center in Torrance, California, and 
Daniel Freeman Hospital in Inglewood, California.  Such 
medical treatment records should be sought prior to further 
adjudication of the claim.  38 U.S.C.A. § 5103(A) (West 
2002).

Additionally, the evidence of record indicates that the 
veteran was awarded disability benefits from the Social 
Security Administration (SSA).  The Board notes that when an 
award of SSA disability benefits has been made, the United 
States Court of Appeals for Veterans Claims has indicated 
that such SSA records are relevant to claims for disability 
compensation and that not only the decision of that agency 
but also the records considered in arriving at the decision 
must be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 
363 (1992); Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Thus, the RO must attempt to obtain these records prior to 
further adjudication of the claim.

Finally, the Board notes that subsequent to the issuance of 
the last supplemental statement of the case (dated in 
September 2004), additional evidence has been submitted, 
including private medical evidence dated in September 2004 
from Dr. Thomas A. Curtis and a VA medical letter dated in 
November 2004 from Dr. Ron Beavers.  A waiver has not been 
submitted with regard to RO initial consideration of such 
evidence.

Accordingly, this matter is hereby REMANDED for the following 
actions:

1.  Ask the veteran to identify all 
sources of VA and non-VA psychiatric 
treatment since his separation from his 
second period of service in 1991.  Obtain 
copies of the related medical records 
which are not already associated with the 
claims file, to specifically include but 
not limited to records from:
a) Dr. Beavers, 
b) Dr. Read, 
c) Dr. Sutton, 
d) Dr. Curtis, 
e) Dr. Clone, 
f) Optimal Healthcare Medical Clinic 
in Los Angeles, California, 
g) Charter Behavioral Health Systems 
in Long Beach, California, 
h) Torrance Memorial Medical Center 
in Torrance, California, and 
i) Daniel Freeman Hospital in 
Inglewood, California.

2.  Ask the veteran to provide any 
further details of his claimed in-service 
stressors.  Then, ask the U. S. Armed 
Services Center for Unit Records Research 
(CURR) to attempt to verify the claimed 
stressors.  Provide CURR with a summary 
of claimed service stressors, copies of 
service personnel records, and any other 
documents needed by CURR to corroborate 
claimed stressors.  CURR should be asked 
to provide any available histories of the 
veteran's unit(s) during his period of 
service.  It should be noted that the 
veteran served with the 164th Combat 
Support Unit of the First Calvary 
Division during his Persian Gulf War 
Service.

3.  Contact the Social Security 
Administration and obtain copies of all 
medical and other records considered by 
that agency in awarding disability 
benefits, as well as copies of all 
related SSA decisions.

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed necessary, 
readjudicate the claim for service 
connection in light of all pertinent 
evidence and legal authority, to 
specifically include all evidence 
submitted since the September 2004 
supplemental statement of the case.

5.  If any benefit sought on appeal 
remains denied, furnish the veteran and 
his representative a supplemental 
statement of the case (which addresses 
all evidence received since the most 
recent SSOC in September 2004) and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


